Response to Amendment
The amendments to the drawings, the amendments to the specification and the amendments to the claims filed 5/24/2021 were received and have been entered. Claims 1 and 6 have been amended. Claims 2 and 4-5 have been canceled. Therefore, claims 1, 3 and 6-12 are currently pending. The drawing and specification objections are withdrawn in view of the amendments. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With respect to the amended claims 1, 3, 6-7 and 9-12, applicant’s arguments with respect to limitation “wherein the second portion of the first gate line comprises a lower wiring and an upper wiring which are formed from a first metal layer and a second metal layer, respectively, and the upper wiring is electrically connected to the lower wiring” have been considered but are directed toward newly amended or newly added claims and are believed to be answered by and are therefore moot in view of the new grounds of rejection presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 2018/0342572.
Regarding claim 1, Park teaches a display panel having an active area that is odd-shaped and a peripheral area (a display device has a largest display area A1, two small display areas A2, A3, and peripheral region PPA, see abstract, ¶68, ¶71, ¶74, ¶77, and see also Fig. 1), the active area has a first subarea and a second subarea that are opposite to each other (Figure 15 of Park teaches a second display region PXA2 (interpreted a first subarea) is provided in a shape protruding from the first display region PXA1 (interpreted an active area) is directly connected to the first display region PXA1, the third display region PXA3 (interpreted a second subarea) is provided in a shape protruding from the first display region PXA1 (interpreted an active area) is directly connected to the first display region PXA1, the substrate SUB has a shape in which the second region A2 and the third region A3 protrude from the first region A1 (interpreted an active area) in the second direction DR2. In addition, because the second region A2 (interpreted a first subarea) and the third region A3 (interpreted a second subarea) are disposed to be spaced apart from each other, the substrate SUB has a shape that is depressed between the second region A2 and the third region A3. See Park ¶67, ¶68, ¶74, ¶80, ¶83, and see also ¶310.)
the display panel comprising: a substrate (a substrate SUB, Park ¶61); 
a plurality of pixel units disposed on the substrate and in the active area (The pixels PXL including the first to third pixels PXL1, PXL2, and PXL3 is provided in the 
a plurality of gate lines disposed on the substrate, each of the gate lines coupled to one or more of the pixel units for providing a scan signal to the one or more of the pixel units (The scan lines include first to third scan lines S11 to S1n, S21 to S2p, and S31 to S3q respectively connected to the first to third pixels PXL1, PXL2, and PXL3. See Park ¶116; the first lines are first scan lines that provide first scan signals to the first pixels, the second lines are second scan lines that provide second scan signals to the second pixels, and the third lines are third scan lines that provide third scan signals to the third pixels. See ¶22);
wherein the number of pixel units coupled to a first gate line of the gate lines is smaller than the number of pixel units coupled to a second gate line of the gate lines (The first region A1 may have the largest area from among the first to third regions A1, A2, and A3. The first region A1 may include a first display region PXA1. See Park ¶71; twelve second pixels PXL2 are located in the second display region PXA2 by four second scan lines S21 to S2p. See Park ¶121; The first pixels PXL1 is located in a first display region PXA1. The first pixels PXL1 may be connected to the first scan lines S11 to S1n. See Park ¶119);
wherein the at least one dummy thin film transistor is disposed in a gap between the first subarea and the second subarea (the substrate SUB has a notch provided between the second region A2 and the third region A3, and the dummy pixels DMP4 and PMP1 have the two dummy thin film transistors is disposed in the notch. See Park ¶67, ¶68, ¶74, ¶80, ¶83, and see also ¶310.)
wherein the first gate line has a first portion, a second portion and a third portion respectively in the first subarea, the gap and the second subarea, two terminals of the second portion are respectively coupled to the first portion and the third portion, and the at least one dummy thin film transistor is coupled to the second portion. (Park teaches additionally, some of the second scan lines S21 to S2p and the third scan lines S31 to S3q may be electrically connected to each other by scan line connection parts ES. For example, a (p-1)th second scan line S2p-1 may be electrically connected to a (q-1)th third scan line S3q-1 by a (p-1)th scan line connection part ES. In addition, a pth second scan line S2p may be electrically connected to a qth third scan line S3q by a pth scan line connection part ES. See Park ¶117; At least one scan line connection part ES that connects second scan lines S2p-1 and S2p of the first sub-region SA1. See Park ¶247; And the dummy pixels DMP 4 and PMP1 have the two dummy thin film transistors is disposed in the notch. See Park ¶310).
Park does not disclose in the above-cited embodiment “at least one dummy thin film transistor disposed on the substrate and coupled to the first gate line.”
However, in another embodiment Park does suggest the first display region PXA1 and the second and third display regions PXA2 and PXA3, any dummy part is not connected to the first pixels PXL1 of the first display region PXA1, and the second pixels PXL2 of the second display region PXA2 and the third pixels PXL3 of the third display region PXA3 may be connected to dummy parts DMP1, DMP2, and DMP3. The first dummy part DMP1 may be connected to second pixels PXL2 provided in the first sub-region SA1 of the second display region PXA2 and third pixels PXL3 provided in the third sub-region SA3 of the third display region PXA3. That is, the first dummy part 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dummy pixel DPXL is connected to the second scan line S22, at least one dummy transistor DT1, DT2, DT3, DT4, DT5, DT6, and DT7 is electrically connected to the second scan line S22, as Park suggests to modify the embodiment of Figs 1-3 because this would compensate for a difference in load value according to display regions, a structure in which parasitic capacitances are different for every display region is applied using dummy parts. Park ¶244.

    PNG
    media_image1.png
    390
    513
    media_image1.png
    Greyscale

Park does not disclose in the above-cited embodiment “wherein the second portion of the first gate line comprises a lower wiring and an upper wiring which are formed from a first metal layer and a second metal layer, respectively, and the upper wiring is electrically connected to the lower wiring”
Fig 7 of Park does suggest a lower electrode LE and an upper electrode UE, and the lower electrode LE configured as the first gate electrode GE1, and the upper electrode UE including the first contact hole CH1 through which the first gate electrode GE1 and the connection line CNL are in contact with each other. Park ¶198-¶199.
Park teaches the (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission control line E1i, and the first to seventh gate electrodes GE1 to GE7 may be provided on the gate insulating layer GI. The first gate electrode GE1 may become the lower electrode LE of the storage capacitor Cst. The second gate electrode GE2 and 
Park teaches The (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission control line E1i, and the first to seventh gate electrodes GE1 to GE7 may include a metallic material. the (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission control line E1i, and the first to seventh gate electrodes GE1 to GE7 may be formed in a multi-layer in which two or more layers including gold (Au), silver (Ag), aluminum (Al), molybdenum (Mo), chromium (Cr), titanium (Ti), nickel (Ni), neodymium (Nd), copper (Cu), any alloy thereof, and/or the like, are stacked. See Park ¶208.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a lower electrode LE and an upper electrode UE, and the lower electrode LE configured as the first gate electrode GE1, and the upper electrode UE including the first contact hole CH1 through which the first gate electrode GE1 and the connection line CNL are in contact with each other, including a metallic material as Fig 7 of Park suggests to modify the embodiment of Figs 1-3 because this would improve uniform luminance regardless of the notch region. Park ¶5.
	
Regarding claim 3, Park teaches the display panel of claim 1, wherein the active area further has a rectangular region, the first subarea and the second subarea are connected to a side edge of the rectangular region, and the second gate line is in the rectangular region.  (Fig. 3 of Park teaches the first display region PXA1 (interpreted an 

Regarding claim 6, Park teaches display panel of claim 1, wherein the first portion and the third portion of the first gate line and the lower wiring are formed from a first conductive layer, and the upper wiring is formed from a second metal layer.
(Fig 7 of Park teaches the (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission control line E1i, and the first to seventh gate electrodes GE1 to GE7 may be provided on the gate insulating layer GI. The first gate electrode GE1 may become the lower electrode LE of the storage capacitor Cst. The second gate electrode GE2 and the third gate electrode GE3 may be integrally formed with the ith first scan line S1i. The fourth gate electrode GE4 may be integrally formed with the (i-1)th first scan line S1i-1. The fifth gate electrode GE5 and the sixth gate electrode GE6 may be integrally formed with the first emission control line E1i. The seventh gate electrode GE7 may be integrally formed with the ith first scan line S1i. See Park ¶207.
The (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission control line E1i, and the first to seventh gate electrodes GE1 to GE7 may include a metallic material. the (i-1)th first scan line S1i-1, the ith first scan line S1i, the first emission 

Regarding claim 7, Park and Yeh teach display panel of claim 1, wherein the upper wiring is overlapped with the lower wiring in a direction perpendicular to the substrate. 
(Fig 7 of Park teaches a lower electrode LE and an upper electrode UE, and the lower electrode LE configured as the first gate electrode GE1, and the upper electrode UE including the first contact hole CH1 through which the first gate electrode GE1 and the connection line CNL are in contact with each other in a direction perpendicular to the substrate. See Park ¶198-¶199).

Regarding claim 9, Park teaches the display panel of claim 1, further comprising: a conductive layer disposed over and insulated from the second portion of the first gate line, wherein a portion of the conductive layer is overlapped with the second portion of the first gate line in a direction perpendicular to the substrate.
(Fig 7 of Park teaches a lower electrode LE and an upper electrode UE, and the lower electrode LE configured as the first gate electrode GE1, and the upper electrode UE including the first contact hole CH1 through which the first gate electrode GE1 and the connection line CNL are in contact with each other in a direction perpendicular to the substrate. See Park ¶198-¶199).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Yeh et al. US 10,360,862.
Regarding claim 11, Park fails to teach display panel of claim 10, wherein the conductive layer is supplied with a common voltage, each of the pixel units comprises a common electrode, and the conductive layer comprises the common electrodes of the pixel units. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the Vcom layer may in turn be coupled to ground line disclosed by Yeh for the power line of Park because this would reduce loading mismatch in XVcom lines 82 of display 14, and help make those Vcomr rows behave similarly to or identically to longer Vcomr rows in the display 14. Yeh Col. 12, lines 20-25.

Regarding claim 12, Park and Yeh teach display panel of claim 1, further comprising: a common electrode signal wiring disposed between an edge of the active area and an edge of the display panel, the at least one dummy thin film transistor disposed between the pixel units and the common electrode signal wiring.
(Park teaches the dummy pixel DPXL may be connected to the second scan line S22, at least one dummy transistor DT1, DT2, DT3, DT4, DT5, DT6, and DT7 electrically connected to the second scan line S22. See Park ¶310. 
As modified, Yeh teaches XVcom lines 82 in short rows of Vcomr pads 80X (e.g., the rows of Vcomr pads 80X on either side of notch 66) may experience different amounts of loading than XVcom lines 82 in full-width rows of Vcomr pads 80X (e.g., the rows of Vcomr pads 80X below notch 66).  Vcomr pads 80X may be provided with supplemental loads (sometimes referred to as dummy loads, dummy pixels, or supplemental gate line loading structures). Yeh Col. 12, ll. 10-25. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: June 7, 2021